United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3422
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Ceneca Romale Johnson, also known as Ceneca Ronele Johnson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: June 17, 2014
                               Filed: June 20, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Ceneca Johnson appeals the sentence that the district court1 imposed on him
after he pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a) and (d).

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
Johnson’s counsel has moved to withdraw, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), counsel argues that the court abused its discretion
by denying Johnson’s motion to withdraw his guilty plea, by imposing an
unreasonable sentence, and by imposing a condition of supervised release requiring
Johnson to submit to warrantless searches. Johnson joins in some of these arguments
in his pro se brief, and adds arguments that he suffered prosecutorial misconduct and
violations of double jeopardy, and the court miscalculated his Guidelines range. He
moves for new counsel.

       The foregoing arguments fail. First, the court did not abuse its discretion by
denying Johnson’s motion, filed before sentencing, to withdraw his guilty plea. We
agree with the court that Johnson failed to carry his burden of demonstrating that he
had a fair and just reason to withdraw his plea. See Fed. R. Crim. P. 11(d)(2)(B);
United States v. Yell, 18 F.3d 581, 582 (8th Cir. 1994) (standard of review); United
States v. Bahena, 223 F.3d 797, 806-07 (8th Cir. 2000). Johnson’s valid guilty plea
forecloses any challenge in this appeal to pre-plea, non-jurisdictional issues, and we
conclude that any surviving claims regarding prosecutorial misconduct and double
jeopardy are meritless and do not require discussion. See United States v. Broce, 488
U.S. 563, 569, 575 (1989); United States v. White, 724 F.2d 714, 716-17 (8th Cir.
1984) (per curiam).

       As to Johnson’s sentence, see United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (appellate review of sentences), the district court properly
determined that Johnson was a career offender, see U.S.S.G. § 4B1.1(a); United
States v. Clarke, 564 F.3d 949, 955 (8th Cir. 2009) (de novo review), and did not
impose an unreasonable sentence by varying upward after providing multiple reasons
for doing so based on specified sentencing factors in 18 U.S.C. § 3553(a), see United
States v. White Twin, 682 F.3d 773, 778 (8th Cir. 2012); United States v. Mangum,
625 F.3d 466, 470 (8th Cir. 2010); United States v. Gatewood, 438 F.3d 894, 896 (8th
Cir. 2006). The court also did not abuse its discretion by imposing the special

                                         -2-
supervised-release condition, in light of Johnson’s criminal history. See 18 U.S.C.
§ 3583(d)(1)-(3); United States v. Simons, 614 F.3d 475, 478-79 (8th Cir. 2010)
(standard of review).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we deny Johnson’s
pro se motion for new counsel, and we affirm. We also grant counsel’s motion to
withdraw, subject to counsel informing Johnson about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                        -3-